Citation Nr: 1145953	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-31 895	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1975 to May 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD.  

In June 2011, the appellant submitted a claim for an increased rating for his service-connected dry eye syndrome.  The record currently before the Board contains no indication that the RO has adjudicated this claim.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The appellant in this case served on active duty from December 1975 to May 1983.

2.  On November 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


